18 Cal. App. 2d 624 (1937)
KATHERINE VAN HORNE, Respondent,
v.
JAMES LIM et al., Defendants; LIM BEN, Appellant.
Civ. No. 10150. 
California Court of Appeals. First Appellate District, Division Two.  
January 21, 1937.
 Snook, Snook & Chase for Appellant.
 Frank Lee Crist for Respondent.
 Spence, J.
 Plaintiff sought damages for personal injuries sustained in an automobile accident. She recovered a judgment against defendant Lim Ben and said defendant appeals.
 [1] It is appellant's contention that "No liability is shown as to Lim Ben." The question presented is that of the sufficiency of the evidence to show that Lim Ben, the appellant, was liable as owner under the provisions of section 1714 1/4 of the Civil Code.
 Appellant, who is a Chinese, purchased the automobile for the use of his son. Appellant testified that his son's name was Jim Ben Lim but that appellant called him Jim Lim. The automobile was registered in appellant's name but appellant *625 did not drive the car. At the time of the accident there were several Chinese in the automobile. One of said Chinese, who corresponded in description to appellant's son, spoke to respondent after getting out of the automobile. He gave his name as Lim Ben and his address as 606 Twenty-fifth Street, Oakland, this being the name and address of appellant. The son left for China before the trial and appellant offered no evidence at the trial. Appellant was called under section 2055 of the Code of Civil Procedure, but his testimony throws no light on the subject except to show that the son reported the accident to appellant about two weeks after it had occurred.
 We are of the opinion that the foregoing evidence was sufficient to sustain the judgment against appellant. It was sufficient to show that appellant's son, for whose use appellant had purchased the automobile, was riding in appellant's automobile at the time of the accident and it may be inferred therefrom that either the son or one of the other Chinese, with the consent of the son, was driving said automobile. In either case, appellant was liable under said section 1714 1/4 of the Civil Code. (Haggard v. Frick, 6 Cal. App. 2d 392 [44 PaCal.2d 447].)
 The judgment is affirmed.
 Nourse, P. J., and Sturtevant, J., concurred.